     Case 3:19-cv-01044-S Document 1 Filed 05/01/19            Page 1 of 11 PageID 1


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

COLUMBIA MUTUAL                                §
INSURANCE COMPANY,                             §
                                               §
       Plaintiff,                              §
                                               §
v.                                             § CIVIL ACTION NO. 3:19-cv-01044
                                               §
THE SOURCING GROUP, LLC d/b/a                  §
THE SOURCING SOLUTION,                         §
CFS ENTERPRISES CORPORATION,                   §
BIG D PROMOTIONS, LLC d/b/a                    §
ELEVATE BRAND MARKETING                        §
AND ELITE FULFILLMENT                          §
SOLUTIONS, LLC,                                §
                                               §
       Defendants.                             §

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Columbia Mutual Insurance Company files this Complaint for Declaratory

Judgment and respectfully shows as follows:

                                              I.
                                          PARTIES

       1.      Plaintiff Columbia Mutual Insurance Company (“Columbia”) is a Missouri

corporation with its principal place of business at 2102 White Gate Drive, Columbia, Missouri

65202. It is a citizen of Missouri.

       2.      Defendant The Sourcing Group, LLC d/b/a The Sourcing Solution (“The

Sourcing Solution”) is a Texas limited liability company whose sole member is Russel A.

Burchard. Mr. Burchard resides in Texas. The Sourcing Solution is a citizen of Texas, and may

be served through its registered agent, Jeffrey W. Sampson, at 2701 Fondren Drive, Suite 127,

Dallas, Texas 75206.




COMPLAINT FOR DECLARATORY JUDGMENT                                                    PAGE 1
     Case 3:19-cv-01044-S Document 1 Filed 05/01/19               Page 2 of 11 PageID 2


       3.      Defendant CFS Enterprises Corporation (“CFS”) is a Texas corporation with its

principal place of business at 5418 Saint Charles Avenue, Dallas, Texas 75223. CFS is a citizen

of Texas, and may be served though its registered agent, Jeffrey W. Sampson, at 2701 Fondren

Drive, Suite 127, Dallas, Texas 75206.

       4.      Defendant Big D Promotions, LLC d/b/a Elevate Brand Marketing (“Elevate”) is

a Texas limited liability company whose sole member is Jeffrey W. Sampson. Mr. Sampson

resides in Texas. Elevate is a citizen of Texas, and may be served through its registered agent,

Jeffrey W. Sampson, at 2701 Fondren Drive, Suite 127, Dallas, Texas 75206.

       5.      Defendant Elite Fulfillment Solutions, LLC (“Elite”) is a Texas limited liability

company whose members are Jeffrey W. Sampson, David M. Sedlin and Joel B. Gilhang. Mr.

Sampson, Mr. Sedlin and Mr. Gilhang reside in Texas. Elite is a citizen of Texas, and may be

served though its registered agent, Jeffrey W. Sampson, at 2701 Fondren Drive, Suite 127,

Dallas, Texas 75206.

                                               II.
                                     JURISDICTION AND VENUE

       6.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 and §

2201, et seq. Columbia is a citizen of Missouri and all Defendants are citizens of Texas.

Therefore, complete diversity of citizenship exists and the amount in controversy, exclusive of

interest and costs, exceeds $75,000. The Court has personal jurisdiction over Defendants because

they have and continue to do business in Texas.

       7.      Pursuant to 28 U.S.C. § 1391(b)(1),(2), venue is proper in the Northern District of

Texas because all Defendants reside in this District and a substantial part of the events or

omissions giving rise to this action occurred in this District.




COMPLAINT FOR DECLARATORY JUDGMENT                                                         PAGE 2
     Case 3:19-cv-01044-S Document 1 Filed 05/01/19              Page 3 of 11 PageID 3


                                            III.
                                    FACTUAL BACKGROUND

       8.     This action presents a dispute under a commercial insurance policy issued by

Columbia to CFS, Elevate and Elite (the “Policy”).

       9.     Subject to its terms and conditions, the Policy provides computer fraud and funds

transfer fraud coverage to CFS, Elevate and Elite, subject to a $100,000.00 per Occurrence limit

and a $1,000.000 per Occurrence deductible.

       10.    Notably, while the Defendants are related entities, coverage under the Policy was

not purchased for The Sourcing Solution.

       11.    On November 6, 2018, an accounting employee for CFS, Elevate, Elite and/or

The Sourcing Solution received a series of emails purportedly sent by the president of The

Sourcing Solution, Russ Burchard.

       12.    The emails stated that The Sourcing Solution had to pay an overdue invoice from

a vendor in Hong Kong, and instructed the employee to wire $97,516.44 to pay the invoice.

       13.    The employee was not authorized or able to send wire transfers from The

Sourcing Solution’s bank account. Accordingly, to pay the invoice purportedly owed by The

Sourcing Solution, the employee wired funds from accounts held by Elevate and Elite to the

alleged vendor’s bank account in Hong Kong.

       14.    On November 7, 2018, the employee received another email purportedly sent by

Burchard. The email asked the employee to pay another invoice from a Hong Kong vendor

purportedly owed by The Sourcing Solution.

       15.    To pay the invoice purportedly owed by The Sourcing Solution, the employee

wired $93,806.78 from accounts held by Elevate and Elite to the alleged vendor’s account in




COMPLAINT FOR DECLARATORY JUDGMENT                                                       PAGE 3
     Case 3:19-cv-01044-S Document 1 Filed 05/01/19                Page 4 of 11 PageID 4


Hong Kong. In total, $191,323.22 was wired to pay invoices purportedly owed by The Sourcing

Solution.

       16.     The employee then transferred funds from the bank account for The Sourcing

Solution to the accounts for Elevate and Elite cover the wired amounts.

       17.     None of the emails were sent by the actual Burchard and the invoices paid by The

Sourcing Solution were fraudulent.

       18.     On November 8, 2018, the fraud was discovered when the actual Burchard

noticed the withdrawals/transfers from The Sourcing Solution’s account to reimburse Elevate

and Elite.

       19.     On November 9, 2018, The Sourcing Solution reported the scam to the Hong

Kong Police Force and subsequently worked with the FBI to attempt to recoup the wired funds.

       20.     The Sourcing Solution recovered a portion of the wired funds and the Bank of

China Hong Kong froze another portion of the wired funds.

       21.     The Sourcing Solution, CFS, Elevate and/or Elite contend that the Policy provides

coverage for the lost monies. After conducting an investigation, Columbia advised that The

Sourcing Solution is not entitled to coverage under the Policy and, therefore, that the Policy does

not provide coverage for the lost monies.

       22.     However, Columbia issued payment of $14,725.00 under the Policy for data

compromise response expenses incurred by CFS, Elevate and/or Elite.

       23.     The Sourcing Solution, CFS, Elevate and/or Elite dispute Columbia’s coverage

determination and demand $152,467.50 under the Policy, which include the lost monies, bank

transfer fees, legal fees incurred to recover some of the lost monies and legal fees to pursue the

claim under the Policy.




COMPLAINT FOR DECLARATORY JUDGMENT                                                          PAGE 4
    Case 3:19-cv-01044-S Document 1 Filed 05/01/19                   Page 5 of 11 PageID 5


                                                 IV.
                                CLAIM FOR DECLARATORY RELIEF

       24.      Pursuant to 28 U.S.C. § 2201, Columbia seeks a judicial declaration that the

Policy does not provide coverage for the lost monies and the fees sought relating to the lost

monies. The Policy’s Commercial Crime Coverage Form provides, in relevant part, as follows:

       Throughout this Policy, the words “you” and “your” refer to the Named Insured
       shown in the Declarations. The words “we”, “us” and “our” refer to the company
       providing this insurance.

                                                 ***

       A. Insuring Agreements

             Coverage is provided under the following Insuring Agreements for which a
             Limit Of Insurance is shown in the Declarations and applies to loss that you
             sustain resulting directly from an “occurrence” taking place during the Policy
             Period shown in the Declarations, except as provided in Condition E.1.k. or
             E.1.l., which is “discovered” by you during the Policy Period shown in the
             Declarations or during the period of time provided in the Extended Period To
             Discover Loss Condition E.1.g.:

                                                 ***

             6. Computer And Funds Transfer Fraud

                a. We will pay for:

                    (1) Loss resulting directly from a fraudulent:

                        (a) Entry of “electronic data” or “computer program” into; or

                        (b) Change of “electronic data” or “computer program” within;

                        any “computer system” owned, leased or operated by you,
                        provided the fraudulent entry or fraudulent change causes, with
                        regard to Paragraphs 6.a.(1)(a) and 6.a.(1)(b):

                           (i) “Money”, “securities” or “other property” to be transferred,
                               paid or delivered; or

                           (ii) Your account at a “financial institution” to be debited or
                                deleted.

                    (2) Loss resulting directly from a “fraudulent instruction” directing a
                        “financial institution” to debit your “transfer account” and to
                        transfer, pay or deliver “money” or “securities” from that account.


COMPLAINT FOR DECLARATORY JUDGMENT                                                            PAGE 5
     Case 3:19-cv-01044-S Document 1 Filed 05/01/19                 Page 6 of 11 PageID 6


                                                ***

       F. Definitions

                                                ***

             12. “Fraudulent instruction” means:

                a. With regard to Insuring Agreement A.6.a.(2):

                    (1) A computer, telefacsimile, telephone or other electronic instruction
                        directing a “financial institution” to debit your “transfer account”
                        and to transfer, pay or deliver “money” or “securities” from that
                        “transfer account”, which instruction purports to have been issued
                        by you, but which in fact was fraudulently issued by someone else
                        without your knowledge or consent; or

                    (2) A written instruction (other than those covered under Insuring
                        Agreement A.2.) issued to a “financial institution” directing the
                        “financial institution” to debit your “transfer account” and to
                        transfer, pay or deliver “money” or “securities” from that “transfer
                        account”, through an electronic funds transfer system at specified
                        times or under specified conditions, which instruction purports to
                        have been issued by you, but which in fact was issued, forged or
                        altered by someone else without your knowledge or consent.

                                                ***

       25.      The Policy’s coverage applies to loss sustained by those entities that qualify as an

Insured. The Sourcing Solution is not an Insured under the Policy. The Policy does not provide

coverage for the lost monies because the fraudulent emails and invoices were sent to The

Sourcing Solution, and no Insured sustained a loss. The Sourcing Solution reimbursed Elevate

and Elite for the funds used to pay the invoices purportedly owed by The Sourcing Solution, and

only The Sourcing Solution has incurred a loss. Accordingly, the Policy does not provide

coverage for the lost monies or claimed fees.

       26.      Paragraph A.6.a.(1) of the insuring agreement does not apply because there was

no loss resulting directly from a fraudulent entry of “electronic data” or a “computer program”

into a “computer system” owned, leased or operated by CFS, Elevate, Elite or any other Insured.

Nor was there a loss resulting directly from a fraudulent change of “electronic data” or


COMPLAINT FOR DECLARATORY JUDGMENT                                                             PAGE 6
     Case 3:19-cv-01044-S Document 1 Filed 05/01/19                 Page 7 of 11 PageID 7


“computer program” within a “computer system” owned, leased or operated by CFS, Elevate,

Elite or any Insured. The Sourcing Solution was the target and victim of the fraudulent scam.

Moreover, the lost monies did not directly result from a fraudulent entry of “electronic data” or a

“computer program” into a “computer system.” Instead, the lost monies were the result of the

employee’s authorized transfer of funds, after failing to question the fraudulent emails or confirm

that the invoices were owed by The Sourcing Solution.

       27.      Paragraph A.6.a.(2) of the insuring agreement is also inapplicable because there

was no loss resulting directly from a “fraudulent instruction” directing a “financial institution” to

debit the accounts of CFS, Elevate, Elite or any Insured and transfer, pay or deliver “money” or

“securities” from that account. The Sourcing Solution was the target and victim of the fraudulent

scam. Moreover, the lost monies were the result of the employee’s authorized transfer of funds,

after failing to question the fraudulent emails or confirm that the invoices were owed by The

Sourcing Solution.

       28.      Further, the Policy provides:

       D. Exclusions

             1. This insurance does not cover:

                                                 ***

                f.   Governmental Action

                     Loss resulting from seizure or destruction of property by order of
                     governmental authority.

                g. Indirect Loss

                     Loss that is an indirect result of an “occurrence” covered by this
                     insurance including, but not limited to, loss resulting from:

                                                 ***

                     (3) Payment of costs, fees or other expenses you incur in establishing
                         either the existence or the amount of loss under this insurance.



COMPLAINT FOR DECLARATORY JUDGMENT                                                            PAGE 7
     Case 3:19-cv-01044-S Document 1 Filed 05/01/19                  Page 8 of 11 PageID 8


                h. Legal Fees, Costs And Expenses

                   Fees, costs and expenses incurred by you which are related to any
                   legal action, except when covered under Insuring Agreement A.2.

                                                ***

These exclusions preclude coverage for the portion of the lost monies seized by the Bank of

China Hong Kong and the bank transfer fees and legal fees claimed by the Defendants.

       29.      The Policy also provides:

       4. Insuring Agreement A.6. does not cover:

             a. Authorized Access

                Loss resulting from a fraudulent:

                (1) Entry of “electronic data” or “computer program” into; or

                (2) Change of “electronic data” or “computer program” within;

                   any “computer system” owned, leased or operated by you by a person
                   or organization with authorized access to that “computer system”,
                   except when covered under Insuring Agreement A.6.b.

                                                ***

             d. Fraudulent Instructions

                Loss resulting from an “employee” or “financial institution” acting upon
                any instruction to:

                (1) Transfer, pay or deliver “money”, “securities” or “other property”; or

                (2) Debit or delete your account;

                which instruction proves to be fraudulent, except when covered under
                Insuring Agreement A.6.a.(2) or A.6.b.

These exclusions preclude coverage for the claimed loss. The claimed loss resulted from the

employee’s authorized transfer of funds, after failing to question the fraudulent emails or confirm

that the invoices were owed by The Sourcing Solution.




COMPLAINT FOR DECLARATORY JUDGMENT                                                           PAGE 8
     Case 3:19-cv-01044-S Document 1 Filed 05/01/19                 Page 9 of 11 PageID 9


       30.      The Policy also contains the following conditions to coverage:

       E. Conditions

             The following conditions apply in addition to the Common Policy Conditions:

                                                ***

             n. Ownership Of Property; Interests Covered

                The property covered under this insurance is limited to property:

                (1) That you own or lease;

                (2) That is held by you in any capacity; or

                (3) For which you are legally liable, provided you were liable for the
                    property prior to the time the loss was sustained.

                However, this insurance is for your benefit only. It provides no rights or
                benefits to any other person or organization. Any claim for loss that is
                covered under this insurance must be presented by you.

The loss of property for which Defendants seek indemnity is property of The Sourcing Solution,

which is not an insured under the Policy. It is therefore not covered under the Policy.

       31.      The Policy also contains the following condition:

       p. Recoveries

             (1) Any recoveries, whether effected before or after any payment under this
                 insurance, whether made by us or by you, shall be applied net of the
                 expense of such recovery:

                (a) First, to you in satisfaction of your covered loss in excess of the
                    amount paid under this insurance;

                (b) Second, to us in satisfaction of amounts paid in settlement of your
                    claim;

                (c) Third, to you in satisfaction of any Deductible Amount; and

                (d) Fourth, to you in satisfaction of any loss not covered under this
                    insurance.

Even if the claimed loss is covered by the Policy, Elevate and Elite recovered all funds wired out

of their accounts from The Sourcing Solution and, therefore, no payment is due by Columbia.



COMPLAINT FOR DECLARATORY JUDGMENT                                                           PAGE 9
   Case 3:19-cv-01044-S Document 1 Filed 05/01/19                   Page 10 of 11 PageID 10


Further, no payment is due for any amounts recovered from the Bank of China Hong Kong or

any other source.

       32.     In the alternative, Columbia seeks a declaration from the Court that construes the

rights and obligations of the parties pursuant to the Policy.

                                             V.
                                    CONCLUSION AND PRAYER

       Columbia respectfully prays that the Court declare that:

       1.      The Sourcing Solution is not entitled to coverage under the Policy and the lost
               monies were incurred by The Sourcing Solution;

       2.      The Policy does not provide coverage for the claimed loss and fees; and

       3.      The funds wired from the accounts of Elevate and Elite, and for which Elevate
               and Elite were fully reimbursed by The Sourcing Solution, do not constitute
               covered loss under the Policy.

In the alternative, Columbia prays that the Court issue a declaration construing the rights and

obligations of the parties pursuant to the Policy. Columbia further prays for any other and further

relief to which it may be justly entitled, whether at law or in equity.




COMPLAINT FOR DECLARATORY JUDGMENT                                                         PAGE 10
   Case 3:19-cv-01044-S Document 1 Filed 05/01/19              Page 11 of 11 PageID 11


                                     Respectfully submitted,

                                     By:/s/ Omar Galicia
                                        Omar Galicia
                                        State Bar No. 24012667
                                        omarg@tbmmlaw.com
                                        Matthew Rigney
                                        State Bar No. 24068636
                                        mattr@tbmmlaw.com
                                        Michael A. Hewitt
                                        State Bar No. 24092510
                                        michaelh@tbmmlaw.com
                                        TOLLEFSON BRADLEY MITCHELL & MELENDI, LLP
                                        2811 McKinney Avenue, Suite 250 West
                                        Dallas, Texas 75204
                                        (214) 665-0100
                                        (214) 665-0199 (fax)

                                        ATTORNEYS FOR PLAINTIFF
                                        COLUMBIA MUTUAL INSURANCE
                                        COMPANY




COMPLAINT FOR DECLARATORY JUDGMENT                                                PAGE 11
